Case 19-13273-VFP             Doc 482       Filed 05/29/20 Entered 05/29/20 15:11:52                        Desc Main
                                           Document      Page 1 of 6



     UNITED STATES BANKRUPTCY COURT
     DISTRICT OF NEW JERSEY
     Caption in Compliance with D.N.J. LBR 9004-1(b)
     KLESTADT WINTERS JURELLER
     SOUTHARD & STEVENS, LLP
     200 West 41st Street, 17th Floor
     New York, NY 10036-7203
     Telephone: (212) 972-3000
     Facsimile: (212) 972-2245
     John E. Jureller, Jr. (JJureller@klestadt.com)
     Lauren C. Kiss (LKiss@klestadt.com)

     Counsel to Certain Former Directors and Officers of
     Immune Pharmaceuticals Inc.

     In re:                                                             Chapter 7

     IMMUNE PHARMACEUTICALS INC.,                                       Case No.: 19-13273 (VFP)

                              Debtor.                                   Hearing Date and Time: June 2, 2020
                                                                        at 10:00 A.M.


           CERTAIN FORMER DIRECTORS AND OFFICERS OF IMMUNE
     PHARMACEUTICALS INC.’S REPLY TO OPPOSITION OF JEFFREY A. LESTER,
     CHAPTER 7 TRUSTEE, TO MOTION FOR ENTRY OF AN ORDER AUTHORIZING
      PAYMENT AND/OR ADVANCEMENT OF DEFENSE COSTS UNDER IMMUNE
     PHARMACEUTICALS INC.’S DIRECTORS AND OFFICERS INSURANCE POLICY

              Anthony Fiorino, M.D. (“Fiorino”), Daniel Kazado (“Kazado”), Daniel Teper, M.D.

 (“Teper”), Jeffrey Paley, M.D. (“Paley”), and John Neczesny (“Neczesny”, collectively the

 “Former D&Os”)1, by their attorneys Klestadt Winters Jureller Southard & Stevens, LLP, hereby

 submit their reply (the “Reply”) to the opposition (the “Opposition”) of Jeffrey A. Lester, Chapter

 7 Trustee (the “Trustee”) for the bankruptcy estate of Immune Pharmaceuticals Inc. (“Immune”)

 to their motion (the “Motion”)2 for an order authorizing Argonaut Insurance Company


 1
   Additionally, Gary H. Rabin (deceased) (“Rabin”) was named as a defendant in the Discover Action (defined later
 herein). Rabin is also an insured under the Argonaut Policy (defined later herein), however, to date, the Estate of Gary
 H. Rabin (the “Rabin Estate”) has not been served. It is expected that the Rabin Estate will seek similar relief if and
 when it is served in the Discover Action.
 2
   All capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Motion.
Case 19-13273-VFP             Doc 482       Filed 05/29/20 Entered 05/29/20 15:11:52                        Desc Main
                                           Document      Page 2 of 6



 (“Argonaut”) to pay and/or advance defense costs to the Former D&Os under that certain public

 company directors and officers insurance policy held by Immune, and in support of the Motion,

 respectfully represent and allege as follows:

          1.       It is respectfully submitted that the Trustee’s Opposition lacks merit or support.

 First, the Trustee has taken the position that the proceeds of the Argonaut Policy are property of

 the Debtor’s estate and subject to the automatic stay. The Former D&Os reserve all rights with

 respect to the issue of whether the proceeds of the Argonaut Policy are property of the estate and

 do not believe the parties need to debate the extent of such for purposes of the Motion. This is

 because whether or not the proceeds of the Argonaut Policy are property of the Debtor’s estate “is

 not conclusive on the issue of whether the debtor’s directors and officers may access the policy for

 defense costs during the pendency of the bankruptcy case.” In re GB Holdings, Inc., No. 05-42736

 JHW, 2006 WL 4457350, at *3 (Bankr. D.N.J. Sept. 21, 2006). 3

          2.       Nonetheless, to the extent the Court determines that the proceeds of the Argonaut

 Policy are property of the estate, the Former D&Os specifically requested that the Motion be

 considered a request for relief from the automatic stay to allow for the advancement of defense

 costs under the Argonaut Policy. See Motion, ¶ 28, fn. 4.

          3.       Courts routinely find “cause” exists to lift the automatic stay and authorize

 advancement of defense costs to directors and officers under a debtor’s D&O policy. See, e.g., In

 re Downey Fin. Corp., 428 B.R. 603, 608 (Bankr. D. Del. 2010) (“Even if the Policy proceeds

 were property of the estate cause exists to lift the automatic stay to allow the Insureds to access

 the Policy proceeds”); In re MF Global Holdings, Ltd., 469 B.R. 177, 192 (Bankr. S.D.N.Y. 2012)



 3
  A significant portion of the Opposition is used to analyze, reference and cite in support to the Court’s decision in In
 re GB Holdings, Inc., and then it abruptly asks this Court to refuse to follow the decision, without citing any other
 New Jersey case in support of its request. The Trustee cannot have it both ways.

                                                            2
Case 19-13273-VFP         Doc 482     Filed 05/29/20 Entered 05/29/20 15:11:52              Desc Main
                                     Document      Page 3 of 6



 (“the Court finds that ‘cause’ exists for granting relief from the automatic stay to the extent it is

 applicable”).

        4.       Second, the Trustee’s Opposition is implicitly asking this Court to treat the interest

 of the Former D&Os in the proceeds of the Argonaut Policy pari passu with the interests of the

 Debtor’s estate. In essence, the Trustee is seeking to re-write the terms of the Argonaut Policy to

 avoid the priority of payments provisions. This cannot and should not be allowed. In fact, the

 Opposition fails to even address the priority of payment provision, or the substantial case law

 that supports upholding such provisions. The Argonaut Policy contains a priority of payment

 provision, which requires that all coverage potentially afforded to the Former D&Os and any other

 individual insured director and/or officer must be paid prior to the payment of any loss on behalf

 of the Debtor. See Argonaut Policy, Section 5.E. This policy language unequivocally indicates

 that not only are the Former D&Os entitled to defense costs, but they are entitled to the insurance

 proceeds before any other claim is paid to the Debtor’s estate. Thus, to the extent the Debtor’s

 estate has any interest in the Argonaut Policy, its interest is contractually junior to coverage

 provided to the Former D&Os.

        5.       Courts have recognized that director and officer insurance policies have specific

 priority of payment provisions that require an individual insured’s defense costs to be paid first:

        “[C]ourts have given effect to priority of payment provisions in authorizing access
        to policies to advance defense costs to individual insureds.” See In re Enron, No.
        01-16034, Tr. at 13–14 (Bankr. S.D.N.Y. Apr. 11, 2002) (Gonzalez, J.) (“[T]he
        parties are bound by the contractual provisions of the policy. The Debtors’ interest
        in the policy is limited by its contractual provisions including a priority
        advancement and payment obligations contained in those policies. The Court
        cannot rewrite the provisions of the contract.”).

 MF Global Holdings Ltd., 469 B.R. at 193.




                                                   3
Case 19-13273-VFP        Doc 482     Filed 05/29/20 Entered 05/29/20 15:11:52             Desc Main
                                    Document      Page 4 of 6



        6.      In MF Global, the court further reasoned that “D&O policies are obtained for the

 protection of individual directors and officers . . . . In essence and at its core, a D&O policy

 remains a safeguard of officer and director interests and not a vehicle for corporate protection.”

 Id. at 192–93 (citations omitted). Individual insureds would suffer great harm if they could not

 access the insurance proceeds because they would be unable to obtain the very benefits that the

 insurance policies were designed to provide – i.e., payment of defense costs. Id. at 194.

        7.      As courts have recognized, “[i]t would be fundamentally unfair to allow the

 litigation to proceed while denying . . . coverage for defense costs.” In re MF Global Holdings

 Ltd., 515 B.R. 193, 205 (Bankr. S.D.N.Y 2014). Accordingly, allowing the payment of defense

 costs to the Former D&Os will not result in any prejudice to the Debtor’s estate. However, failure

 to do so will result in prejudice to the Former D&Os as their defense costs are provided for under

 the Argonaut Policy.

        8.      Moreover, section 541(a) of the Bankruptcy Code “is not intended to expand the

 debtor’s rights against others beyond what rights existed at the commencement of the case.” In

 re Downey Fin. Corp., 428 B.R. 595, 607 (Bankr. D. Del. 2010) (citations omitted); see also

 Integrated Solutions, Inc. v. Service Support Specialties, Inc., 124 F.3d 487, 492 (3d Cir. BAP

 1997) (stating that “without explicit federal preemption, the trustee does not have greater rights

 in the property of the estate than the debtor had before filing for bankruptcy.”). Accordingly, the

 Trustee has not and cannot articulate any legal basis as to why the contractually mandated priority

 of payment provisions of the Argonaut Policy should not be followed. The Trustee’s refusal to

 even address this key provision proves the point.

        9.      Third, failing to submit any persuasive arguments in favor of denying the Motion,

 the Trustee asks the Court to set restrictions on the defense costs provided to the Former D&Os.



                                                  4
Case 19-13273-VFP         Doc 482      Filed 05/29/20 Entered 05/29/20 15:11:52               Desc Main
                                      Document      Page 5 of 6



 The proposed restrictions include “strict payment amount limits and reporting requirements”.

 Opposition, ¶ 46. These proposed restrictions are unfounded and unwarranted.

         10.      Argonaut has previously acknowledged coverage for the Former D&Os under the

 Argonaut Policy, without setting any such caps. It can be assumed that Argonaut monitors any

 fees that are paid under the Argonaut Policy, and would dispute any fees that it believed were

 inappropriate.

         11.      Fourth, the Trustee asserts that the Motion suffers from several procedural and

 evidentiary infirmities, including (i) the failure to serve the Motion by mail, (ii) the failure to serve

 the Motion on all creditors, and (iii) the failure to state personal knowledge in the Jureller

 Certification. Opposition, ¶¶ 4-11. In doing so, the Trustee ignores the current COVID-19 crisis

 and the Amended General Order Regarding Court Operations Under the Exigent Circumstances

 Created by Coronavirus (COVID-19) (the “Amended Order”), entered by the Chief U.S.

 Bankruptcy Judge for the District of New Jersey, on March 27, 2020, which specifically provides

 that “[p]arties initiating contested matters under Fed. R. Bank P. 9013 and 9014, may effectuate

 service through electronic mail.” Pursuant to the Amended Order, counsel to the Former D&Os

 served the Motion by electronic mail.

         12.      Next, the Trustee incorrectly assumed that counsel to the Former D&Os was relying

 on service under Rule 2002(a)(2) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

 Rules”). However, since the Motion was not seeking a determination of whether the proceeds of

 the Argonaut Policy were property of the estate, Bankruptcy Rule 2002(a)(2) is not implicated.

 Rather, counsel to the Former D&Os was providing notice of the Motion to those parties that had

 filed a notice of appearance in the Debtor’s bankruptcy case pursuant to Bankruptcy Rule 2002.




                                                    5
Case 19-13273-VFP        Doc 482     Filed 05/29/20 Entered 05/29/20 15:11:52               Desc Main
                                    Document      Page 6 of 6



        13.     In addition, the Jureller Certification was clearly based on Mr. Jureller’s personal

 knowledge as counsel to the Former D&Os. In this capacity, he has communicated with the

 Former D&Os on many occasions and reviewed the terms of the Argonaut Policy which is the

 subject of this Motion. The Jureller Certification expressly provides that Mr. Jureller was

 providing the information contained therein “to the best of [his] knowledge and belief.” Moreover,

 the Trustee has not and cannot dispute the fact that each of the Former D&Os is a former director

 and/or officer of Immune.

        14.     As a result of the foregoing, and as set forth in the Motion, it is respectfully

 requested that the Motion be granted in all respects.

 Dated: New York, New York
        May 29, 2020

                                                         KLESTADT WINTERS JURELLER
                                                          SOUTHARD & STEVENS, LLP

                                                         By: /s/ John E. Jureller, Jr.
                                                         John E. Jureller, Jr.
                                                         Lauren C. Kiss
                                                         200 West 41st Street, 17th Floor
                                                         New York, NY 10036-7203
                                                         Tel: (212) 972-3000
                                                         Fax: (212) 972-2245
                                                         jjureller@klestadt.com
                                                         lkiss@klestadt.com

                                                         Counsel to Certain Former Directors and
                                                          Officers of Immune Pharmaceuticals Inc.




                                                  6
